             Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

 HUDSON INSURANCE        §
 COMPANY                 §
                         §
vs.                      §                            C.A. NO. 5-19-cv-00137
                         §
ALAMO CRUDE OIL, LLC,    §
NATHAN MICHAEL JOHNSON, §
AND AMTRANS EXPRESS, LLC §

       PLAINTIFF'S COMPLAINT FOR DECLARATORY JUDGMENT
TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW, HUDSON INSURANCE COMPANY ("Hudson" or "Plaintiff

Hudson"), the insurance company which issued a Non-Trucking Auto Liability Policy, No.

TIS40101-127595, issued to Pablo Castaneda, and for its Complaint for Declaratory Judgment

against Defendants Alamo Crude Oil, LLC ("Alamo"), Nathan Michael Johnson ("Mr.

Johnson"), and Amtrans Express, LLC ("Amtrans") states and alleges as follows:

                                             I.
                             Parties, Jurisdiction and Venue

        I.     In this action, Hudson seeks a judicial determination and declaratory judgment

from this Court pursuant to 28 U.S.C. Section 220, et seq., the Federal Declaratory Judgment

Act, and Federal Rule of Civil Procedure 57, in regard to the parties' rights and obligations under

a Non-Trucking Auto Liability Policy, No. TIS40101-127595, which Hudson issued to Named

Insured, Pablo Castaneda, for the policy period of January 1, 2015 to January I, 2016

(sometimes referred to as "the Policy" or "the NTL Policy").       Mr. Castaneda is a Managing

Member of Alamo.
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 2 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 3 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 4 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 5 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 6 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 7 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 8 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 9 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 10 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 11 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 12 of 13
Case 5:19-cv-00137 Document 1 Filed 02/14/19 Page 13 of 13
